Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation is: “means for connecting” in claim 12. On page 8 of applicant’s specification, these “means for connecting” are stated be any type of mechanical fastener known to one of skill in the art as noted in the last 4 lines of the first paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 9, it is unclear and indistinct what is being claimed as this claim depends from a cancelled claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-7,9-14,17-19,22-24, are rejected under 35 U.S.C. 103 as being unpatentable over Hennekes (US 4,512,709) in view of in view of Burridge (US 9,475,199).
Re claims 1,13, Hennekes teaches a modular platform (generally 17) for a robot (generally 10) and inherent method of use comprising: a first portion (generally 27) connectable to the robot; and a second portion (generally 26) connectable to one or more of a plurality of different robot end effectors (generally 18,19),
the second portion including a receiving port configured to connect with an end effector, the receiving port having a plurality of fastening apertures (generally 76) structured to receive a plurality of fasteners, the plurality of fastening apertures (located radially outward) spaced from a fluid port (generally 89) structured to convey a hydraulic fluid, and coupling one or more end effectors (generally 18,19) to the modular platform, 
Hennekes does not teach the plurality of fastening apertures located radially outward from the port. However, having a plurality of fastening apertures located radially outward from a port is well known means of attachment in the art shown for example by Burridge (generally figure 6, radial spaced apertures 346 in 320; also apertures 146 in 120 about the opening port). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Hennekes as claimed in order to use a  known alternative connection means to allow variation in construction for varied situational needs.
 	Re claims 2,3, Hennekes teaches a fluid input/outlet ports (generally port coupled to input of 49,50). It would have been obvious to one of ordinary skill in the art before filing to have modified Hennekes to have the fluid port be a fluid input or output port in order to fit the needs of the desired tool and situation to allow use for a given situation/tool.
 	Re claims 6,7,22, Hennekes is silent on the matter but Burridge teaches a communication input/output port (generally figure 1,2,6, summary) radially inward of the fastening apertures. It would have been obvious to one of ordinary skill in the art before filing to have modified 
 	Re claims 9,19, Hennekes teaches the receiving port (generally 88) includes a threaded aperture (generally, receiving screw 85). It would have been obvious to one of ordinary skill in the art before filing to have modified Hennekes to have fastening apertures as claimed in order to fit the needs of attaching the desired tool and situation to allow use for a given situation/tool as well as use a known equivalent alternative means of connecting for the connections for varied situational needs.
 	Re claim 10, Hennekes teaches the end effector includes one or more of a gripper, a sensor, and a tool (generally 18,19, figures 1,2,5, column 3, lines 65-66).
 	Re claim 11, Hennekes teaches the first portion includes two or more mount connectors (generally 54’s,53) connectable to the robot (generally 10,15).
 	Re claims 12,23,24, Burridge teaches means (generally 5, figures 1-2; column 6, lines 37-51, via joints 5) for connecting two or more modular platforms together in varied orientations. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Hennekes as 
 	Re claim 14, Hennekes teaches the connecting includes a plurality of mounting locations (generally figures 2-8, openings for 54,53,etc.) formed on the modular platform.
 	Re claim 17, Hennekes teaches the coupling (generally 49,50, figure 3, column 3, lines 32-36) incudes directing a fluid though the modular platform to one or more of the end effectors.
Re claims 18, Hennekes teaches a robot (generally 10) with an inherent controller a modular platform (generally 17) for a robot (generally 10) and inherent method of use comprising: a first portion (generally 27) connectable to the robot; and a second portion (generally 26) connectable to one or more of a plurality of different robot end effectors (generally 18,19),
the second portion including a receiving port configured to connect with an end effector, the receiving port having a plurality of fastening apertures (generally 76) structured to receive a plurality of fasteners, the plurality of fastening apertures (located radially outward) spaced from a fluid port (generally 89) structured to convey a hydraulic fluid, and coupling one or more end effectors (generally 18,19) to the modular platform, 
Hennekes does not teach the plurality of fastening apertures located radially outward from the port. However, having a plurality of fastening apertures located radially outward from a port is well known means of attachment in the art shown for example by Burridge (generally figure 6, radial spaced apertures 346 in 320; also apertures 146 in 120 about the opening port). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Hennekes as claimed in order to use a  known alternative connection means to allow variation in construction for varied situational needs.
Though not believed needed, to cover a different claim interpretation, Burridge teaches a robot (generally 1,10,11); a controller (generally 12) operably coupled to the robot; a modular platform (generally 100, figure 2) having a plurality of mount connectors (generally not numbered, figures 1-3) and a plurality of receiving port connectors (generally not numbered, figures 1-3); and wherein each of the mount connectors (generally portion of 100 coupled to arm 1 and/or base 11) is configured to attach to the robot and each of the receiving ports (generally portion of 100 coupled to tool 14) is configured to connect to an end effector (generally 14,85, figures 2-3; .

Claims 4-5,15,21, are rejected under 35 U.S.C. 103 as being unpatentable over Hennekes (US 4,512,709) in view of in view of Burridge (US 9,475,199) and Schaefer (GB 886,296A).
 	Re claims 4,5,15,21, Hennekes teaches an electrical power input/outlet (conduit) port (generally 51,52) are known but does not locate them radially inward from the plurality of fastening apertures. Schaefer teaches combined platform with electrical (generally 57,58) and fluid ports (generally 27) radially inward from a plurality of fastening apertures (generally 46,50,etc.) (though not believed needed, it would had been an obvious reversal of parts to handle varied situational needs to make one or more electrical around a fluid port). It would have been obvious to one of ordinary skill in the art before filing to have modified Hennekes to have electrical ports as claimed in order to fit the needs of the desired tool and situation to allow use for a given situation/tool.

Claims 16,25,26, is rejected under 35 U.S.C. 103 as being unpatentable over Hennekes (US 4,512,709) in view of in view of Burridge (US 9,475,199) and Gross (US 2013/0252461).
Re claim 16, Hennekes does not mention transmitting something other than fluid through the fluid port. Burridge teaches the coupling includes transmitting communication signals though the modular platform to each of the one or more end effectors (generally figure 1-3,6, summary).
Gross teaches fluid (24,33) and electrical/signal (48,51) in a common port to save space  (abstract). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Hennekes as claimed in order to save space and control and power a variety of different end effectors for a variety of different situational needs.
Re claims 25,26, in the rejections of claims 6,22 above it is already established to have communication ports as claimed. Burridge teaches the coupling includes transmitting communication signals though the modular platform to each of the one or more end effectors (generally figure 1-3,6, summary).
Gross teaches fluid (24,33) and electrical/signal (48,51) in a common port to save space (abstract). It would have been obvious to one of ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toda (US 4,708,126) teaches mount holes radially spaced out from a combined electrical, communication (optical) fluid port (figures 3,4).
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive. The new 103 combination of the references (see above) as well as added art teach the fluid (Hennekes already has) & other ports with radial outward fastener apertures (which Burridge already has as well as others such as Schaefer as apparent from their figures).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,W,Th 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652